


109 HR 5912 IH: Truth in Video Game Rating

U.S. House of Representatives
2006-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5912
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2006
			Mr. Stearns (for
			 himself, Mr. Matheson, and
			 Mr. McIntyre) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To direct the Federal Trade Commission to prescribe rules
		  to prohibit deceptive conduct in the rating of video and computer
		  games.
	
	
		1.Short titleThis Act may be cited as the
			 Truth in Video Game Rating
			 Act.
		2.Deceptive ratings
			 of video gamesNot later than
			 1 year after the date of enactment of this Act, the Federal Trade Commission
			 shall prescribe rules under section 553 of title 5, United States Code, to
			 prohibit the following as an unfair and deceptive act or practice prescribed
			 pursuant to section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C.
			 57a(a)(1)(B)):
			(1)Rating game only
			 on partial contentSuch rules
			 shall prohibit any person or entity from providing a content rating of any
			 video or computer game that is to bear a label containing such content rating
			 when sold or distributed in interstate commerce unless such person or entity
			 has reviewed the content of the video or computer game in its entirety.
			(2)Withholding
			 content for ratingSuch rules
			 shall prohibit any person who produces, sells, or otherwise distributes video
			 or computer games in interstate commerce from withholding or hiding any content
			 of the video or computer game from, or in any other manner failing to disclose
			 any content of the video or computer game to, the person or entity to whom the
			 video or computer game is submitted for the purpose of obtaining a content
			 rating.
			(3)Gross
			 mischaracterization of contentSuch rules shall prohibit any person or
			 entity that provides a content rating for a video or computer game that is to
			 bear a label containing such content rating when sold or distributed in
			 interstate commerce from providing a content rating that grossly
			 mischaracterizes (as defined by the Commission in such rules) the content of
			 the video or computer game.
			3.G.A.O.
			 Study
			(a)StudyThe Comptroller General shall conduct a
			 study to determine—
				(1)the effectiveness of the ESRB video and
			 computer game content ratings system, including content ratings for on-line or
			 Internet-based games;
				(2)whether content
			 ratings systems, like that used by the ESRB, should be peered-reviewed;
				(3)whether an
			 independent ratings system would offer better accuracy and effectiveness in
			 content ratings for video and computer games;
				(4)the prevalence of
			 marketing video and computer games to audiences that fall under the age-based
			 content ratings of those games; and
				(5)the efficacy of a
			 universal ratings system for visual content, including films, broadcast and
			 cable TV, and video and computer games.
				(b)ReportThe Comptroller General shall transmit a
			 report on the findings of the study conducted pursuant to subsection (a) to
			 Congress not later than 180 days after the date of enactment of this Act. The
			 report shall contain recommendations regarding effective approaches to video
			 and computer game content ratings that address the unique ratings challenges of
			 on-line and Internet-based video games.
			4.DefinitionsAs used in this Act—
			(1)the term
			 content, with respect to video and computer games, means all of
			 the visual images and sounds that are included as part of the recorded data of
			 the video or computer game;
			(2)the term content rating
			 means any rating of the content of a video or computer game provided to notify
			 consumers of any content which may be offensive to consumers or may not be
			 suitable to persons of varying ages, including such content as violence,
			 graphic sexual content, nudity, or strong language;
			(3)the term
			 ESRB means the Entertainment Software Ratings Board; and
			(4)the term video or computer
			 game means any electronic object or device that creates an interactive
			 game capable of being played, viewed, or experienced on or through a computer,
			 gaming system, console, or other technology.
			
